DETAILED ACTION
This action is responsive to Applicant’s response filed 4/27/2021.

Allowable Subject Matter
Claims 1-21 and 23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 4/27/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of apparatus and method for managing capability metadata within a cache storage; as disclosed by the following claimed subject matter of independent claim 1:
An apparatus comprising: 
cache storage to store data blocks, each data block having capability metadata stored in association therewith identifying whether each said data block specifies a capability or a data value, wherein at least one type of capability is a bounded pointer; and 
cache control circuitry responsive to a write to a data block stored in the cache storage to set a capability metadata modification marker in association with the data block, wherein a value of the capability metadata modification marker is indicative of whether the capability metadata associated with the data block has changed since the data block was stored in the cache storage.


The most relevant prior art investigated during the search of the databases and domains includes:
US Pub. No. 2018/0089088 of Jakowski et al. is pertinent to maintaining a cache of data blocks including metadata, however, the Jakowski does not teach or suggest the teaching of capability metadata and a capability metadata modification marker configured with all of the limitations in conjunction with one another as claimed by Applicant to form the specified claim.
US Pub. No. 2016/0011984 of Speer et al. is pertinent to employing cache metadata to maintain coherency and which identifies data block status information, such as validity, however, Speer does not teach or suggest the teaching of capability metadata and a capability metadata modification marker configured with all of the limitations in conjunction with one another as claimed by Applicant to form the specified claim.
US Pub. No. 2015/037891 of Busaba et al. is pertinent to maintaining cache metadata indicating usage information of a data block however, Busuba does not teach or suggest the teaching of capability metadata and a capability metadata modification marker configured with all of the limitations in conjunction with one another as claimed by Applicant to form the specified claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184